Fourth Court of Appeals
                                San Antonio, Texas
                                     October 29, 2015

                                   No. 04-15-00290-CR

                             Jose Miguel Garcia VILLAREAL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 12, Bexar County, Texas
                                  Trial Court No. 364138
                          Honorable Scott Roberts, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time to file their brief is GRANTED. We order the
brief due on or before January 26, 2016. Appellant is advised that no further extensions of
time will be considered or granted without written proof of extraordinary circumstances.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court